           Case 1:21-cv-05324-JMF Document 10 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SAMUEL COHEN,                                                          :
                                                                       :
                                    Plaintiff,                         :     21-CV-5324 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
CME GROUP INC. SEVERANCE PLAN, et al.,                                 :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Counsel are reminded that they must submit a proposed case management plan and joint
letter by the Thursday prior to the upcoming conference, as directed in the Court’s earlier
Scheduling Order. In their joint letter, the parties should also indicate whether they believe
they can do without an initial conference altogether. If so, the Court may enter a case
management plan and scheduling order, in which case the parties would not need to appear.
Unless and until the Court orders otherwise, however, the conference remains in effect and will
be held in person in Courtroom 1105 of the Thurgood Marshall United States Courthouse,
40 Centre Street, New York, NY. (If counsel believe that the conference should be held by
telephone, they should — in accordance with Rule 2(B) of the Court’s Individual Rules and
Practices — promptly file a letter motion to that effect. Any such letter motion should indicate
other dates and times during the week of the conference when counsel would be available.)

        SO ORDERED.

Dated: July 26, 2021                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
